United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-2776
                    ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                 Robert Dennis Jacobs, also known as Bob

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
                 for the District of North Dakota - Eastern
                               ____________

                         Submitted: April 11, 2022
                          Filed: August 24, 2022
                              [Unpublished]
                              ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.
       Robert Jacobs pleaded guilty to one count of sexual abuse of a minor, in
violation of 18 U.S.C. §§ 2243(a) and 1152. The district court1 sentenced him to
84 months’ imprisonment. He appeals his sentence, arguing that it is procedurally
and substantively unreasonable. We affirm.

                                   I. Background
      From fall 2014 through sometime in or about 2016, Jacobs sexually abused
E.M.J., his minor granddaughter who lived with him, her mother, and her siblings at
his home on the Spirit Lake Reservation in North Dakota. The abuse came to light in
December 2019 when her brother stated that he had seen Jacobs touch her. During a
forensic interview, she described the following:

      E.M.J. reported Jacobs started touching her in 2014 when she was in
      the middle of sixth grade, when she was 12 years old. Jacobs would
      come into her bedroom most nights, while she slept, to touch her.
      Jacobs would stand over her bed and sometimes lifted up E.M.J.’s
      shirt as he used his hands to touch her chest. Jacobs also placed his
      mouth on E.M.J.’s chest occasionally. One night, Jacobs placed his
      finger inside of E.M.J.’s boxers and put his fingers on E.M.J.’s crotch;
      E.M.J. woke up and moved, so Jacobs left her room. Whenever Jacobs
      would touch E.M.J., he would start breathing “gross,” as described by
      E.M.J. She believed Jacobs might have touched his own body when
      he touched hers because his body would move, and he would breathe
      heavily. Sometimes, E.M.J. would sleep on the living room couch.
      When she would sleep on the couch, Jacobs would kneel over E.M.J.
      and put his mouth on her chest. Jacobs continued to touch her until
      she started the eighth grade, when she moved out of the house where
      Jacobs lived.

R. Doc. 38, at 4–5.


      1
        The Honorable Peter D. Welte, Chief Judge, United States District Court
for the District of North Dakota.

                                         -2-
       In February 2020, Jacobs was charged with one count of sexual abuse of a
minor. Later that month, he was arrested and detained. In June 2020, he was indicted
on one count of the same offense as well as two counts of abusive sexual contact, in
violation of 18 U.S.C. §§ 2244(a)(3) and 1152. In February 2021, he pleaded guilty
to one count of sexual abuse of a minor, and the remaining counts were dismissed.

       With a criminal history category of III and a total offense level of 24, his
presentence investigation report (PSR) calculated his Guidelines range between 63
and 78 months’ imprisonment. The statutory range for sexual abuse of a minor is not
more than 15 years’ imprisonment. His PSR’s offense-level calculation included a
four-level enhancement because “the minor was in the custody, care, or supervisory
control of the defendant.” U.S.S.G. § 2A3.2(b)(1). The government and Jacobs each
filed an objection to the PSR’s application of the enhancement. The government
noted that “[c]onsistent with the plea agreement, [it] w[ould] not be advocating for
the application” of the enhancement. R. Doc. 38, at 20. At the sentencing hearing in
September 2021, the district court determined that the enhancement did not apply,
subtracted four levels from Jacobs’s PSR-determined offense level, and re-calculated
his Guidelines range between 41 and 51 months’ imprisonment.

          The government requested a 51-month sentence. Jacobs requested a 41-month
sentence. The district court varied upwards and sentenced him to 84 months’
imprisonment. Before pronouncing its sentence, it noted that it was “concerning
. . . . that [Jacobs] w[as] clearly in a position of some custodial control over [E.M.J.]”
R. Doc. 53, at 28. It also considered the following in determining its sentence: (1)
“the victim impact,” id. at 29; (2) his “role in the offense,” id.; (3) his “history and
characteristics,” id.; (4) his “level of remorse,” id.; (5) “the seriousness of the
offense,” id. at 30; (6) the court’s desire “to promote respect for the law,” id.; (7) its
desire “to provide a just punishment for the offense,” id.; and (8) that the sentence
imposed “afford[s] adequate deterrence to the criminal conduct . . . in this matter,” id.

                                           -3-
                                      II. Discussion
       Jacobs argues that the district court erred by “plac[ing] a substantial emphasis
on [him] being in a position of care, custody, and control over [E.M.J.],” Appellant’s
Br. at 10, and “us[ing] the same reasoning to significantly [vary] upward,” id. at 11,
even though “the district court had already rejected [the enhancement],” id. at 10. He
frames his argument as challenges to the sentence’s procedural and substantive
reasonableness. “Whether we follow the line of authority that categorizes a district
court’s consideration of an allegedly improper or irrelevant factor as a procedural
error, or consider [Jacobs’s] argument as a substantive challenge (claiming the district
court gave significant weight to an improper or irrelevant factor),” United States v.
Ayres, 929 F.3d 581, 583 (8th Cir. 2019), we affirm the sentence as reasonable if we
find no error and the district court conducted a thorough 18 U.S.C. § 3553(a) analysis.

      The district court gave the following rationale for its sentence:

             During th[e] time [that the offense conduct took place], since
      [Jacobs is] a grandparent and [he was] living in the house, [he] had
      some kind of access to [E.M.J.] that would have been unique access
      to [her] that others may not have had . . . . And clearly by her letter . . .
      the victim impact in this statement is extraordinary. And under 18
      U.S.[C. §] 3553(a) that can be considered, the victim impact, and [his]
      role in the offense can be considered by the [c]ourt in imposing [its]
      sentence.

              Also under [his] history and characteristics, . . . [the court is] a
      little concerned . . . that [he] just kept on doing what [he] w[as] doing
      and that [he] w[as] never stopped. . . . [The court is] concerned about
      the level of remorse that [he] expresse[d] particularly when, by
      [E.M.J.’s] own statement, she indicated that she knew that it was
      wrong and she knew that it was something that should not be
      happening. Somebody who was 12 years old knew that.

                                  .     .     .


                                            -4-
      Additionally, [the court] will note that with regards to [his] history
      and characteristics . . . that [he] w[as] 59 years old when this
      happened at the youngest and that it appears that [his] criminal history
      began at about 45 years of age according to the [PSR]. So that is
      something that is unique in our system.

             [The court] do[es] want the sentence to reflect the seriousness
      of the offense and [it] want[s] to promote respect for the law and [it]
      want[s] to provide a just punishment for the offense. This is
      something that is considered under . . . [§] 3553(a) . . . and the
      sentence imposed in this matter must afford adequate deterrence to the
      criminal conduct that is addressed in this matter . . . .

R. Doc. 53, at 28–30. We found no error in the district court’s similar approach in
Ayres and determined that its analysis of the § 3553(a) factors was reasonable. See
929 F.3d at 584 (affirming the district court’s § 3553(a) analysis as reasonable,
despite its reference to information underlying the PSR-recommended enhancement
that it did not apply, because it also discussed (1) “how [the defendant’s] sentence
would compare to other defendants similarly situated,” (2) “promot[ing] respect for
the law,” (3) “the seriousness of the offense,” (4) “adequately punish[ing] [the
defendant],” and (5) “protect[ing] the public”). Accordingly, we find that the district
court here also did not err and that it also conducted a reasonable analysis.

      Jacobs also argues that “the court gave improper weight to factors already
contemplated by the applicable [G]uidline[s] range[,] including . . . Jacobs’[s] role in
the offense, his age, [his] criminal history, and [his] apparent lack of remorse.”
Appellant’s Br. at 11. “‘[W]e previously have allowed variances based on factors
already taken into account by the advisory [G]uidelines,’ . . . ‘when a district court
applies broader § 3553(a) considerations in granting the variance.’” United States v.
Richart, 662 F.3d 1037, 1052 (8th Cir. 2011) (quoting United States v. Jones, 509
F.3d 911, 914 (8th Cir. 2007)). The district court did not err by using its discretion
to vary upward after analyzing the full range of § 3553(a) considerations. The

                                          -5-
resulting sentence is not substantively unreasonable.

                                 III. Conclusion
      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                        -6-